Citation Nr: 0319970	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  98-07 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than May 1, 1995, 
for the award of Dependency and Indemnity Compensation (DIC) 
benefits, based on the grant of service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to September 1960.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  A November 1997 rating decision granted service 
connection for the cause of the veteran's death and awarded 
DIC benefits to the appellant from May 1, 1995.  A January 
1998 rating decision denied her claim for an earlier 
effective date.

In October 1998, a hearing was held before the undersigned at 
the RO in Des Moines.

In a decision dated December 29, 1999, the Board denied this 
claim.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 15, 2001, Order, the Court vacated the Board's December 
1999 decision, and this issue was returned to the Board for 
further adjudication.


REMAND

The Board recognizes the appellant's desire to have this 
matter resolved.  Unfortunately, it is necessary to remand 
her case for the following reasons.  

First, the Court vacated the Board's December 1999 decision 
due to the enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)], which was signed into law in November 2000.  
Although this law was passed after the Board's decision, the 
Court remanded the case for VA to apply the enhanced duty-to-
notify and duty-to-assist provisions to the appellant's claim 
since her claim was pending as of the date of passage of this 
law.  See Holliday vs. Principi, 14 Vet. App. 280 (2001), and 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (where 
law/regulation changes after claim has been filed, but before 
administrative or judicial appeal process has concluded, 
version most favorable to claimant should apply).  

More recent decisions by the Court have mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
It cannot be said, in this case, that there has been such 
compliance when at no time has a VCAA letter been sent to the 
appellant notifying her of what was needed to substantiate 
the claim for an earlier effective date, what her 
responsibilities were with respect to the claim, and whether 
VA would assist her in any manner.  Furthermore, she has not 
been provided notice of the VCAA or the implementing 
regulation.  

Initially, after the Court remanded her case to the Board, 
the Board intended to correct this procedural deficiency by 
sending the appellant a VCAA notification letter pursuant to 
authority granted by granted by 38 C.F.R. § 19.9(a)(2).  That 
regulation was recently invalidated, however, in part, by the 
United States Court of Appeals for the Federal Circuit.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  Because of 
the Disabled American Veterans holding and the fact that the 
appellant has not received notice of the VCAA, it would be 
potentially prejudicial to her if the Board were to proceed 
to issue a decision at this time.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  For these reasons, the Board is constrained 
to remand this case for compliance with the notice and duty 
to assist provisions contained in this law and to ensure the 
appellant has had full due process of law.  

Second, in her appeal to the Court, the appellant argued that 
VA had failed to obtain pertinent records from the Social 
Security Administration (SSA).  Without addressing the merits 
of her arguments concerning the relationship between the 
effective date of DIC benefits and the veteran's claim with 
SSA, the Board recognizes that if the appellant had filed a 
claim with SSA on a form jointly prescribed by the Secretary 
and the Secretary of Health, Education, and Welfare, that 
claim would be considered a claim for death benefits and 
considered received by VA as of the date of receipt by SSA.  
38 C.F.R. § 3.153.  

At the time of the Board's 1999 decision, it appeared from 
the appellant's contentions that her claim for SSA benefits 
was not filed until April 1995, approximately the same time 
she filed her claim with VA.  However, in an August 1999 
letter to a United States Senator, a copy of which was not 
received until after the Board's December 1999 decision, she 
stated that she had filed a claim with SSA in 1993.  
Therefore, to accord her every benefit and fully develop her 
claim, the Board attempted to verify the date her claim was 
filed with SSA.

Pursuant to authority granted by granted by 38 C.F.R. 
§ 19.9(a)(2), the Board internally developed this case in 
December 2002, and the appellant was notified of that fact by 
a letter that same month.  However, the records received 
concerned the veteran's 1977 claim for benefits.  As noted 
above, it is the date that the appellant filed a claim with 
SSA that is controlling, and it is necessary, therefore, that 
her records be obtained from that agency.  At this time, the 
Board is not developing evidence, so it cannot correct this 
deficiency. 

Accordingly, the case is REMANDED for the following:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
In particular, ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
Notify the appellant of what evidence, if 
any, she is to submit and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  Request copies of the appellant's 
(not the veteran's) records from the 
Social Security Administration, 
specifically any claim form and 
document(s) that would show the date(s) 
of any and all claims for benefits were 
received by that agency by the appellant.  
Associate all copies of records and any 
correspondence received from SSA with the 
claims file.  Continue to request these 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
records are not available.

3.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must consider all evidence submitted 
since the April 1998 statement of the 
case and contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The SSOC should also provide 
citation to 38 C.F.R. § 3.159.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



